Appellant has filed a motion for rehearing upon the ground that notwithstanding the evidence discloses that he took to the Bridge Auto Court, after marriage, the following furniture, owned by him prior thereto, the order of the trial court awarding it to appellee was affirmed: One electric range, one electric refrigerator, one four-piece bedroom suite, two Rucker beds, one davenport bed, two overstuffed chairs, one eight-piece dining room set, one radio, certain dishes, cooking utensils, curtains, extra bedding and window shades. These articles had been in use in the Bridge Auto Court, at the time of the trial, three years and appellant's claim that they were his separate property was in effect admitted at the trial by appellee whose attorney made this statement to appellant in open court:
"I have authority to tell you you may have that furniture at any time.
". . .
"That furniture is at your disposal. . . ."
The judgment of the superior court is further modified by awarding to appellant, as his separate property, the articles of furniture above described.
LOCKWOOD, C.J., and ROSS, J., concur. *Page 55